Citation Nr: 0424366	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a chronic back 
disorder.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, a 
chronic back disorder, sinusitis, and a psychiatric disorder.  
Thereafter, the criteria to perfect the appeal were 
satisfied.  In June 2004, the RO granted service connection 
for tinnitus and assigned a 10 percent disability rating.  
The veteran has been represented by the American Legion 
throughout this appeal.

The issues of bilateral hearing loss, chronic back disorder, 
and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In the June 2004 rating decision, the RO granted service 
connection for tinnitus; assigned a 10 percent disability 
rating; and effectuated the award as of April 22, 1998.

2. A controversy no longer exists regarding the benefit 
sought as to the issue of service connection for tinnitus.

3. Post-service medical evidence is negative for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1. An issue of fact or law is nonexistent before the Board 
pertaining to the issue of service connection for tinnitus.  
38 U.S.C.A. § 511, 5111(a), 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2003).

2. A psychiatric disorder was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Tinnitus

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).  The Board may 
dismiss any appeal which fails to allege error of fact or law 
in the determination being appealed. 38 U.S.C.A. § 7105.

Concerning the issue of entitlement to service connection for 
tinnitus, the Board observes that the RO granted service 
connection for tinnitus and assigned the maximum disability 
rating of 10 percent for tinnitus in the June 2004 rating 
decision.  Moreover, the Board notes that the veteran's 
accredited representative, when submitting their contentions 
on appeal, did not address the issue of service connection 
for tinnitus (see VA Form 646 and Written Brief Presentation 
dated in August 2004).  As a result of the RO's decision to 
award service connection for tinnitus, this appeal has been 
fully resolved, and the administrative claim on appeal to the 
Board is rendered moot.  As the RO has granted service 
connection for tinnitus, and resolved the veteran's claim in 
his favor, there is no longer a question or controversy 
remaining with respect to service connection for tinnitus.  
38 C.F.R. § 3.4 (2003).  Nor are any exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the award of an effective date of April 1, 2002, has 
been accomplished without the need for action by the Board. 
See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 365, 367-68 (1995). 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.  The Board therefore has no 
jurisdiction to review this issue.  Accordingly, this issue 
is dismissed.

II. Psychiatric Disorder

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime or peacetime service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has claimed that he was treated for depression 
during active service.  In his service entry physical 
examination, a normal evaluation of the veteran's psychiatric 
condition was shown.  The veteran's progress notes during 
service are negative for complaints of, treatment for, or 
diagnosis of a psychiatric disorder.  When examined in 
September 1970, prior to his discharge from service, the 
veteran was reported to have job-related depression in the 
past, but was found to have resolved the issue with no 
sequelae.

In April 1998, the veteran claimed service connection for a 
psychiatric disorder.  The veteran provided Authorization and 
Consent to Release Information forms that indicated that he 
was receiving treatment for sinusitis and back disorder, but 
not for a psychiatric disorder (see Forms dated in February 
2004 and April 1998).  Thereafter, the RO requested medical 
records in support of the veteran's claim to the specified 
private physicians (see RO letters dated in May 2004 and June 
1998).  Post-service medical evidence, however, is negative 
for complaints of, treatment for, or diagnosis of a current 
psychiatric disorder.  In June 2004, the veteran specifically 
stated that he did not possess additional medical evidence to 
provide to the RO.

The veteran asserts that service connection is warranted for 
a psychiatric disorder which was incurred during service.  
The Board observes that no medical professional has 
established that the veteran exhibits a psychiatric disorder.  
Post-service medical evidence is negative for a psychiatric 
disorder.  In-service and post-service medical evidence of a 
psychiatric disorder as well as competent medical evidence 
showing a relationship between the two are necessary to the 
claim.  

The veteran's claim that he has a psychiatric disorder is 
supported only by his own statements.  The veteran does not 
claim nor does the evidence show that he is medically 
trained.  As a layperson, without medical training, he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to any 
particular event or period of time; and so, his contentions 
in this regard have no probative value.  An appropriate 
medical expert must identify such a relationship, which 
involves a medical diagnosis (and nexus to service).  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).

Inasmuch as there is no medical evidence establishing the 
presence of a psychiatric disorder, service connection for 
the claimed disorder is not warranted.  

III. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The rating decision and 
the statement of the case informed the appellant of the 
relevant criteria.  In addition, a May 2002 and January 2004 
letters notified the veteran of the information and evidence 
the RO would obtain and the information and evidence the 
veteran was responsible to provide.  The Board concludes that 
the discussions in the letters, the RO's rating decision, and 
the statement of the case (SOC) adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the notice, a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

In this case, in the notice, the veteran was notified that VA 
must make reasonable efforts to help him to obtain evidence.  
He was told that VA was responsible for getting relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration records.  He was further advised that 
on his behalf, VA will make reasonable efforts to get 
relevant records not held by a Federal agency.  He was 
requested to complete an authorization (VA Form 21-4142) for 
evidence that he desired VA to attempt to obtain.  In June 
2004, the veteran indicated that he did not have any new 
evidence he wished to submit.

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004); see also VAOPGCPREC 7-2004 (June 24, 2004). 

The Board further notes that the notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  See Pelegrini II, No. 01-944, slip op. at 8-11 (June 
24, 2004).  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, although the 
notice provided to the appellant was not given prior to the 
first AOJ adjudication of the claim, the notice, as well as 
the SOC, were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and its 
content fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See VAOPGCPREC 7-2004 
(June 24, 2004).  Therefore, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service personnel and medical records.  
The Board concludes, therefore, that a decision on the merits 
at this time with respect to the issue of service connection 
for a psychiatric disorder does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

A February 2002 private clinical note reflects that G. 
Turner, M.D., had provided treatment for the veteran's 
sinusitis in 1996 and 1998.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has not been afforded VA compensation 
examinations for his chronic back disorder and sinusitis.  
The veteran's service medical records show treatment for 
congestion and headaches and diagnoses of bronchitis, 
pharyngitis, a sinus headache, and sinusitis (see February 
1967, December 1967, November 1969 records); and treatment 
for back pain and a diagnosis of lumbar strain (see May and 
June 1967 records).  His post-service medical records are 
significant for treatment for and diagnoses of sinusitis and 
back disorder.  Therefore, VA examinations addressing the 
relationship between the in-service and post- service 
diagnoses of the disorders are required to resolve these 
issues.  (The Board notes that the veteran's private 
physician opined that the veteran's present disk rupture and 
its attendant symptoms were not present in the mid-1960s (see 
Dr. Harsh's record dated in March 2001).  Under VA law, 
however, the veteran is not required to show that he 
manifested the actual symptoms of his current disorder during 
service, but that an etiological relationship exists between 
the in-service and post-service diagnoses of a back 
disorder.)

Regarding the veteran's bilateral hearing loss, VA examiner 
opined that "it is not at least as likely as not that this 
veteran's hearing loss was caused by military noise 
exposure" because the veteran's separation physical 
examination did not show abnormal hearing loss (see VA 
examination dated in April 2003).  This nexus opinion does 
not fully explain whether the veteran's current hearing loss 
disability is related to his in-service noise exposure, if 
any.  VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examinations are required to resolve the issues raised by the 
instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  The RO should ask the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2. The RO should request that the 
veteran provide information as to all 
treatment of his hearing loss, back 
disorder, and sinusitis, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, including Dr. 
Turner, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3. The RO should then schedule the 
veteran for VA compensation examinations 
which are sufficiently broad to 
accurately determine the current nature 
and severity of his hearing loss, back 
disorder, and sinusitis.  

(A) All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should include a complete rationale for 
all opinions and conclusions expressed.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

(B) With respect the veteran's back 
disorder and sinusitis, the examiner(s) 
should address the following questions:  

Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
back disorder or sinusitis a) had its 
onset during active service; b) are 
etiologically related to his in-service 
complaints of, treatment for, or 
diagnoses of back or sinus problems; or 
c) is in any other way causally related 
to active service?  

(C) With respect the veteran's hearing 
loss, the examiner should address the 
following questions:  

Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
hearing loss a) had its onset during 
active service; b) is etiologically 
related to his in-service or post-
service noise exposure, (c) is 
etiologically related to his service-
connected tinnitus; or d) is in any 
other way causally related to active 
service?  

(D) The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  Using 
language such as "may or might have 
caused" or could have caused" is not 
acceptable for the purposes of this 
examination. 

4. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

5. The RO should then readjudicate the 
issues of service connection for hearing 
loss, a back disorder, and sinusitis.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



